Name: Commission Implementing Regulation (EU) 2018/505 of 7 March 2018 amending Implementing Regulation (EU) 2016/323 laying down detailed rules on cooperation and exchange of information between Member States regarding goods under excise duty suspension pursuant to Council Regulation (EU) No 389/2012
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  economic geography;  taxation;  information and information processing;  organisation of transport;  executive power and public service;  documentation
 Date Published: nan

 28.3.2018 EN Official Journal of the European Union L 86/52 COMMISSION IMPLEMENTING REGULATION (EU) 2018/505 of 7 March 2018 amending Implementing Regulation (EU) 2016/323 laying down detailed rules on cooperation and exchange of information between Member States regarding goods under excise duty suspension pursuant to Council Regulation (EU) No 389/2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 389/2012 of 2 May 2012 on administrative cooperation in the field of excise duties and repealing Regulation (EC) No 2073/2004 (1), and in particular Article 9(2), Article 15(5) and Article 16(3) thereof, Whereas: (1) In accordance with Commission Implementing Regulation (EU) 2016/323 (2), under certain conditions the competent authorities of a Member State may refuse to provide information regarding goods under excise duty suspension which has been requested by another competent authority on the grounds of legally justified reasons. (2) A competent authority which has forwarded information necessary to ensure the correct application of the legislation on excise duties to another authority, may request that the other competent authority provide feedback on the follow-up action it has taken on the basis of the information. (3) Currently those refusals are to be forwarded and feedback is to be requested and provided using the CCN secure mail system. (4) In order to accelerate and to improve the exchange of information between the Member States, all information should be stored in a central place. Accordingly, the competent authorities should use the computerised system to forward refusals and to request and provide feedback instead of using the CCN secure mail system. (5) For the purposes of requests for assistance competent authorities should be able to link multiple messages that relate to the same movement of goods or the same trader, where the messages are exchanged in separate requests. For this purpose a new data item National Case Reference Identifier should be introduced in the documents for requests for assistance and movement verification requests messages. (6) In order to improve the integrity of the information contained in numeric data items, some data elements should be prevented from being filled in by stakeholders with a zero value. For this purpose the Tables 2, 3, 7, 10, 11 and 12 in Annex I to Implementing Regulation (EU) 2016/323 should be amended. (7) The values in several code lists in Annex II to Implementing Regulation (EU) 2016/323 should be updated in order to link excise and customs procedures and to improve the quality of information provided by economic operators. (8) In order to enable economic operators to provide extensive and accurate information while leaving enough space for the translation of the information, the size of the free text fields in administrative cooperation messages should be increased. For this purpose the Tables 7, 9, 10, 11 and 12 in Annex I to Implementing Regulation (EU) 2016/323 should be amended. (9) Implementing Regulation (EU) 2016/323 should therefore be amended accordingly. (10) In order to align the application date of this Regulation with the application date for a new version of the computerised system established by Decision No 1152/2003/EC of the European Parliament and of the Council (3) and to allow the Commission and the Member States adequate time to prepare for the changes resulting from this Regulation, it should apply from 15 February 2018. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Excise Duty, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2016/323 is amended as follows: (1) Article 2 is replaced by the following: Article 2 Definition For the purposes of this Regulation, movement  means a movement between two or more Member States of goods under excise duty suspension within the meaning of Chapter IV of Directive 2008/118/EC.; (2) in Article 8, the first paragraph is replaced by the following: Where the requested authority refuses to handle a request for information, to carry out an administrative enquiry relating to the requested information, or to provide the information requested, it shall notify the requesting authority by means of an Answer message  document, as set out in Table 8 of Annex I to this Regulation.; (3) Article 16 is replaced by the following: Article 16 Feedback on follow-up action taken as a result of exchange of information A request for feedback and feedback on follow-up action in accordance with Article 8(5), Article 15(2) or Article 16(2) of Regulation (EU) No 389/2012 shall be made by means of an Administrative cooperation results  document, as set out in Table 10 of Annex I to this Regulation. The feedback shall be provided by sending a further Administrative cooperation results  document, as set out in Table 10.; (4) Annex I is amended as set out in Annex I to this Regulation; (5) Annex II is amended as set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 15 February 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 121, 8.5.2012, p. 1. (2) Commission Implementing Regulation (EU) 2016/323 of 24 February 2016 laying down detailed rules on cooperation and exchange of information between Member States regarding goods under excise duty suspension pursuant to Council Regulation (EU) No 389/2012 (OJ L 66, 11.3.2016, p. 1). (3) Decision No 1152/2003/EC of the European Parliament and of the Council of 16 June 2003 on computerising the movement and surveillance of excisable products (OJ L 162, 1.7.2003, p. 5). ANNEX I In Annex I to Regulation (EU) 2016/323, Tables 1 to 14 are replaced by the following: Table 1 (as referred to in Article 4(1)) Movement Download Request A B C D E F G 1 ATTRIBUTES R a Request Correlation Identifier R The value of <Request Correlation Identifier> is unique per Member State. an..44 2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the Data Item must be greater than zero. n..2 c National Movement Information Requested flag R The format of Boolean is digital: 0 or 1 (0 = No or False; 1 = Yes or True) n1 d Status R The possible values are: X01 = Accepted X02 = Cancelled X03 = Delivered X04 = Diverted X05 = Rejected X06 = Replaced X07 = e-AD Manually closed X08 = Refused X09 = None X10 = Partially Refused X11 = Exporting X12 = Accepted for Export X13 = Stopped an3 e Last Received Message Type R The possible values are: IE801 = E-AD IE803 = NOTIFICATION OF DIVERTED E-AD IE807 = INTERRUPTION OF MOVEMENT IE810 = CANCELLATION OF AN E-AD IE813 = CHANGE OF DESTINATION IE818 = ACCEPTED OR (PARTIALLY) REFUSED REPORT OF RECEIPT/EXPORT IE819 = ALERT OR REJECTION OF AN E-AD IE829 = NOTIFICATION OF ACCEPTED EXPORT IE839 = REJECTION OF E-AD FOR EXPORT IE905 = STATUS RESPONSE None = NONE Note: The IE905 should be included only when the e-AD is manually closed. an..5 f Status Request Message Type O The possible values are: 1 = Status Synchronisation Request 2 = Movement History Request n1 Table 2 (as referred to in the first subparagraph of Article 4(2)) Movement Download Answer A B C D E F G 1 ATTRIBUTES R a Request Correlation Identifier R The value of <Request Correlation Identifier> is unique per Member State. an..44 2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the Data Item must be greater than zero. n..2 c Status R The possible values of <Status> are: X01 = Accepted X02 = Cancelled X03 = Delivered X04 = Diverted X05 = Rejected X06 = Replaced X07 = e-AD Manually closed X08 = Refused X09 = None X10 = Partially Refused X11 = Exporting X12 = Accepted for Export X13 = Stopped an3 d Last Received Message Type R The possible values are: IE801 = E-AD IE803 = NOTIFICATION OF DIVERTED E-AD IE807 = INTERRUPTION OF MOVEMENT IE810 = CANCELLATION OF AN E-AD IE813 = CHANGE OF DESTINATION IE818 = ACCEPTED OR (PARTIALLY) REFUSED REPORT OF RECEIPT/EXPORT IE819 = ALERT OR REJECTION OF AN E-AD IE829 = NOTIFICATION OF ACCEPTED EXPORT IE839 = REJECTION OF E-AD FOR EXPORT IE905 = STATUS RESPONSE None = NONE Note: The IE905 should be included only when the e-AD is manually closed. an..5 Table 3 (as referred to in the second subparagraph of Article 4(2)) History of a movement A B C D E F G 1 ATTRIBUTES R a Request Correlation Identifier R The value of <Request Correlation Identifier> is unique per Member State. an..44 2 All validated e-ADs R The set of all draft electronic administrative documents and electronic administrative documents relating to the movement, the structure of which is set out in Table 1 of Annex I to Regulation (EC) No 684/2009 99x 3 All Reports of Receipt/Export O The set of all Report of receipt/Report of export messages relating to the movement, the structure of which is set out in Table 6 of Annex I to Regulation (EC) No 684/2009 99x 4 Last Notification of Diverted e-AD O The content of the last Notification of change of destination/Notification of splitting message relating to the movement, the structure of which is set out in Table 4 of Annex I to Regulation (EC) No 684/2009 1x 5 All Control Reports O The set of all Control Report messages relating to the movement, the structure of which is set out in Table 11 99x 6 All Event Reports O The set of all Event Report messages relating to the movement, the structure of which is set out in Table 12 99x 7 All explanations of delay for delivery O The set of all Explanation on delay for delivery messages relating to the movement 99x 7.1 ATTRIBUTES R a Message Role R The possible values are: 1 = Explanation on delay for sending the report of receipt/export 2 = Explanation on delay for giving destination n1 b Date and Time of Validation of Explanation on Delay C  R after successful validation  Does not apply otherwise dateTime c Submitter Type R The possible values are: 1 = Consignor 2 = Consignee n1 d Submitter Identification R an13 Rule072 R The <Submitter Identification> is a valid trader excise number. (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 e Explanation Code R (see Code list 7 in Annex II) n..2 f Complementary Information C  R if <Explanation Code> is Other  O Otherwise (see Explanation Code in box 7.1e) an..350 g Complementary Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 7.2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the Data Item must be greater than zero. n..2 8 All Notifications of Export O The set of all Notification of accepted export messages relating to the movement 99x 8.1 ATTRIBUTES R a Date and Time of Issuance R dateTime 8.2 EXCISE MOVEMENT e-AD R 99x a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the Data Item must be greater than zero. n..2 8.3 TRADER Consignee C Does not apply if <Message Type> of all concerned e-ADs is Submission for export (local clearance)  R otherwise a Trader Identification C  R if <Destination Type Code> is:  Destination - Tax warehouse   Destination - Registered consignee   Destination - Temporary registered consignee   Destination - Direct delivery   O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (1) Tax Warehouse Reference (Excise Number) (5) 2 - Destination - Registered consignee Excise number (2) Any identification (*1) 3 - Destination - Temporary registered consignee Temporary authorisation reference (4) Any identification (*1) 4 - Destination - Direct delivery Excise number (3) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (*1) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) an..16 b EORI Number C  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC. an..17 c Trader Name R an..182 d Street Name R an..65 e Street Number O an..11 f Postcode R an..10 g City R an..50 h NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 8.4 OFFICE Place of Export O a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 8.5 EXPORT ACCEPTANCE R a Sender Customs Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Sender Customs Officer Identification O an..35 c Date of Acceptance R date d MRN Export R A valid MRN or SAD Number confirmed against Customs data, according to the Customs case. MRN = Movement Reference Number SAD = Single Administrative Document an..21 9 All Notifications of refusal by Customs O The set of all Customs rejection of e-AD messages relating to the movement 99x 9.1 ATTRIBUTES R a Date and Time of Issuance R dateTime 9.2 The concerned draft e-AD C In the case of rejection at import one concerned draft e-AD must be given or in the case of rejection at export one or several concerned validated e-ADs must be given. (see All concerned validated e-ADs in box 9.3) a Local Reference Number R an..22 9.3 All concerned validated e-ADs C In the case of rejection at import one concerned draft e-AD must be given or in the case of rejection at export one or several concerned validated e-ADs must be given. (see The concerned draft e-AD in box 9.2) 99x a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R n..2 9.4 REJECTION R a Rejection Date and Time R dateTime b Rejection Reason Code R The possible values are: 1 = Import data not found 2 = The contents of the e-AD does not match with import data 3 = Export data not found 4 = The content of the e-AD does not match with export data 5 = Goods are rejected at export procedure n1 9.5 EXPORT CROSS CHECKING DIAGNOSES C R if <Rejection Reason Code> is The content of the e-AD does not match with export data   Does not apply otherwise (see Rejection Reason Code in box 9.4b) a LRN Export C At least one of the following attributes must be present:  <MRN Export>  <LRN Export> (see MRN Export in box 9.5b) an..22 b MRN Export C At least one of the following attributes must be present:  <MRN Export>  <LRN Export> (see LRN Export in box 9.5a) A valid MRN or SAD Number confirmed against Customs data, according to the Customs case. MRN = Movement Reference Number SAD = Single Administrative Document an..21 9.6 DIAGNOSIS R 999x a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Body Record Unique Reference R The value of the Data Item must be greater than zero. n..3 c Diagnosis Code R The possible values are: 1 = Unknown ARC 2 = Body Record Unique Reference does not exist in the e-AD 3 = No corresponding GOODS ITEM in the export declaration 4 = Weight/mass do not match 5 = The destination type code of the e-AD is not export 6 = CN codes do not match n1 9.7 TRADER Consignee C  R if <Message Type> of all concerned e-ADs is not Submission for export (local clearance)   Does not apply otherwise The possible Message Types are: 1 = Standard submission (to be used in all cases except where submission concerns export with local clearance) 2 = Submission for export with local clearance (Application of Article 283 of Commission Regulation (EEC) No 2454/93 (1)) The message type must not occur in the e-AD to which an ARC has been assigned, nor in the paper document referred to in Article 8(1) of Regulation (EC) No 684/2009 a Trader Identification C  R if <Destination Type Code> is in:  Destination - Tax warehouse   Destination - Registered consignee   Destination - Temporary registered consignee   Destination - Direct delivery   O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (6) Tax Warehouse Reference (Excise Number) (10) 2 - Destination - Registered consignee Excise number (7) Any identification (*2) 3 - Destination - Temporary registered consignee Temporary authorisation reference (9) Any identification (*2) 4 - Destination - Direct delivery Excise number (8) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (*2) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) an..16 b EORI Number C  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC. an..17 c Trader Name R an..182 d Street Name R an..65 e Street Number O an..11 f Postcode R an..10 g City R an..50 h NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 9.8 OFFICE Place of Export O a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 10 The Possible Interruption of Movement O The content of a possible Interruption of movement message relating to the movement, the structure of which is set out in Table 13 1x 11 The Possible Cancellation of e-AD O The content of a possible Cancellation message relating to the movement, the structure of which is set out in Table 2 of Annex I to Regulation (EC) No 684/2009 1x 12 All Changes of Destination O The set of all Change of destination messages relating to the movement, the structure of which is set out in Table 3 of Annex I to Regulation (EC) No 684/2009 99x 13 All Alerts or Rejections of an e-AD O The set of all Alert or Rejection of an e-AD messages relating to the movement, the structure of which is set out in Table 14 99x 13.1 ATTRIBUTES R a Date and Time of Validation of Alert or Rejection C  R after successful validation  Does not apply otherwise dateTime 13.2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the Data Item must be greater than zero. n..2 13.3 TRADER Consignee R a Trader Identification C  R if <Destination Type Code> is in:  Destination - Tax warehouse   Destination - Registered consignee   Destination - Temporary registered consignee   Destination - Direct delivery   O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (11) Tax Warehouse Reference (Excise Number) (15) 2 - Destination - Registered consignee Excise number (12) Any identification (*3) 3 - Destination - Temporary registered consignee Temporary authorisation reference (14) Any identification (*3) 4 - Destination - Direct delivery Excise number (13) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (*3) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) an..16 b EORI Number C  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC. an..17 c Trader Name R an..182 d Street Name R an..65 e Street Number O an..11 f Postcode R an..10 g City R an..50 h NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 13.4 OFFICE of Destination R a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 13.5 ALERT R a Date of Alert R date b E-AD Rejected flag R The format of Boolean is digital: 0 or 1 (0 = No or False; 1 = Yes or True) n1 13.6 ALERT OR REJECTION OF E-AD REASON Code C  R if <E-AD Rejected flag> is True  O if <E-AD Rejected flag> is False (see E-AD Rejected Flag in box 13.5b) 9x a Alert or Rejection of E-AD Reason Code R (see Code list 5 in Annex II) n..2 b Complementary Information C  R if <Alert or Rejection of E-AD Reason Code> is Other  O otherwise (see Alert or Rejection of E-AD Reason Code in box 13.6a) an..350 c Complementary Information_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 14 All Explanations on reason for shortage O 99x 14.1 ATTRIBUTES R a Submitter Type R The possible values are: 1 = Consignor 2 = Consignee n1 b Date and Time of Validation of Explanation on Shortage C  R after successful validation  Does not apply otherwise dateTime 14.2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the Data Item must be greater than zero. n..2 14.3 TRADER Consignor C  R if <Submitter Type> is Consignor   Does not apply otherwise (see Submitter Type in box 14.1a) a Trader Excise Number R For TRADER Consignor An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION> The <Operator Type Code> of the referred <TRADER> must be:  Authorised warehouse keeper ; OR  Registered consignor  For TRADER Place of dispatch An existing identifier <Tax Warehouse Reference> (Excise Number in SEED). (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 14.4 TRADER Consignee C  R if <Submitter Type> is not Consignor   Does not apply otherwise (see Submitter Type in box 14.1a) a Trader Identification C  R if <Destination Type Code> is in:  Destination - Tax warehouse   Destination - Registered consignee   Destination  Temporary registered consignee   Destination  Direct delivery   O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (16) Tax Warehouse Reference (Excise Number) (20) 2 - Destination - Registered consignee Excise number (17) Any identification (*4) 3 - Destination - Temporary registered consignee Temporary authorisation reference (19) Any identification (*4) 4 - Destination - Direct delivery Excise number (18) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (*4) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) 8 - Unknown destination (Does not apply) (Does not apply) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) an..16 b EORI Number  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC an..17 c Trader Name R an..182 d Street Name R an..65 e Street Number O an..11 f Postcode R an..10 g City R an..50 h NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 14.5 ANALYSIS C At least one of the <ANALYSIS> or <ANALYSIS Body> data groups must be present a Date of Analysis R date b Global Explanation R an..350 c Global Explanation_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 14.6 ANALYSIS Body C At least one of the <ANALYSIS> or <ANALYSIS Body> data groups must be present 999x a Body Record Unique Reference R The value of the Data Item must be greater than zero. The <Body Record Unique Reference> must be unique within the message and must refer to a <Body Record Unique Reference> of the e-AD Body of the associated e-AD for which shortages or excesses have been declared. n..3 b Excise Product Code R (see Code list 11 in Annex II to Regulation (EC) No 684/2009) an4 c Explanation O an..350 d Explanation_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 e Actual Quantity O The value of the Data Item must be greater than zero. n..15,3 15 All reminder messages for Excise movement O 99x 15.1 ATTRIBUTES R a Message Type R The possible values are: 1 = Reminder message at expiry of time to change destination (or split) 2 = Reminder message at expiry of time to send the report of receipt/export 3 = Reminder message at expiry of time to give destination information (Article 22 of Directive 2008/118/EC) n1 b Date and Time of Issuance of Reminder R dateTime c Limit date and Time R dateTime d Reminder Information O an..350 e Reminder Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 15.2 EXCISE MOVEMENT e-AD R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the Data Item must be greater than zero. n..2 Table 4 (as referred to in Article 5(1)) Common Request A B C D E F G 1 ATTRIBUTES R a Request Type R The possible values are: 1 = (reserved) 2 = Request for reference data 3 = Request for EOL 4 = (reserved) 5 = Request for re-synchronisation of the register of economic operators 6 = Request for retrieval of a list of e-ADs 7 = Request for SEED statistics n1 b Request Message Name C  R if <Request Type> is 2  Does not apply otherwise (see Request Type in box 1a) The possible values are: C_COD_DAT  = Common list of codes C_PAR_DAT  = Common system parameters ALL  = For complete structure a..9 c Requesting Office R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 d Request Correlation Identifier C  R if <Request Type> is 2, 5, 6, or 7  Does not apply otherwise (see Request Type in box 1a) The value of <Request Correlation Identifier> is unique per Member State an..44 e Start Date C For 1 e and f:  R if <Request Type> is 2 or 5  Does not apply otherwise (see Request Type in box 1a) date f End Date C date g Single Date C  R if <Request Type> is 5  Does not apply otherwise (see Request Type in box 1a) date 2 E-AD LIST REQUEST C  R if <Request Type> is 6  Does not apply otherwise (see Request Type in box 1a) a Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 2.1 RA_PRIMARY CRITERION R 99x a Primary Criterion Type Code R The possible values are: 1 = ARC 2 = Brand name of product 3 = Categories of excise products of the movement 4 = (reserved) 5 = (reserved) 6 = (reserved) 7 = (reserved) 8 = City of consignee 9 = City of consignor 10 = City of guarantor 11 = (reserved) 12 = City of place of delivery 13 = City of tax warehouse of dispatch 14 = City of transporter 15 = CN code of product 16 = Date of invoice 17 = Excise number of consignee 18 = Excise number of consignor 19 = Excise number of guarantor 20 = (reserved) 21 = (reserved) 22 = Excise number of the tax warehouse of destination 23 = Excise number of the tax warehouse of dispatch 24 = (reserved) 25 = Excise product code 26 = Journey time 27 = Member State of destination 28 = Member State of dispatch 29 = Name of consignee 30 = Name of consignor 31 = Name of guarantor 32 = (reserved) 33 = Name of place of delivery 34 = Name of tax warehouse of dispatch 35 = Name of transporter 36 = Number of invoice 37 = Postal code of consignee 38 = Postal code of consignor 39 = Postal code of guarantor 40 = (reserved) 41 = Postal code of place of delivery 42 = Postal code of tax warehouse of dispatch 43 = Postal code of transporter 44 = Quantity of goods (in an e-AD body) 45 = Local Reference Number, being a serial number, assigned by the consignor 46 = Type of transport 47 = (reserved) 48 = (reserved) 49 = VAT number of the consignee 50 = (reserved) 51 = VAT number of the transporter 52 = Change of destination (sequence number  ¥ 2) n..2 2.1.1 RA_PRIMARY VALUE O 99x a Value R an..255 3 STA_REQUEST C  R if <Request Type> is 7  Does not apply otherwise (see Request Type in box 1a) a Statistic Type R The possible values are: 1 = Active and inactive economic operators 2 = Pending expirations 3 = Economic operators by type and tax warehouses 4 = Excise activity 5 = Changes to excise authorisations n1 3.1 LIST OF MEMBER STATES Code R 99x a Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 4 STA_PERIOD C  R if <Request Type> is 7  Does not apply otherwise (see Request Type in box 1a) a Year R The value of the data element must be greater than zero n4 b Semester C For 4 b, c, and d: The three following data fields are optional and exclusive:  <Semester>  <Quarter>  <Month> i.e. If one of these data fields is given then the two other data fields do not apply The possible values are: 1 = First semester 2 = Second semester n1 c Quarter C The possible values are: 1 = First quarter 2 = Second quarter 3 = Third quarter 4 = Fourth quarter n1 d Month C The possible values are: 1 = January 2 = February 3 = March 4 = April 5 = May 6 = June 7 = July 8 = August 9 = September 10 = October 11 = November 12 = December n..2 5 REF_REQUEST C  R if <Request Type> is 2  Does not apply otherwise (see Request Type in box 1a) a Common Risk Assessment Criteria flag O The possible values are: 0 = No or False 1 = Yes or True n1 5.1 LIST OF CODES Code O 99x a Requested List of Code O The possible values are: 1 = Units of measure 2 = Events types 3 = Evidence types 4 = (reserved) 5 = (reserved) 6 = Language codes 7 = Member States 8 = Country codes 9 = Packaging codes 10 = Reasons for unsatisfactory receipt or control report 11 = Reasons for interruption 12 = (reserved) 13 = Transport modes 14 = Transport units 15 = Wine-growing zones 16 = Wine operation codes 17 = Excise product categories 18 = Excise products 19 = CN codes 20 = Correspondences CN code - Excise product 21 = Cancellation reasons 22 = Alert or rejection of e-AD reasons 23 = Delay explanations 24 = (reserved) 25 = Event submitting persons 26 = Refusal reasons 27 = Reasons for delayed result 28 = Administrative cooperation actions 29 = Administrative cooperation request reasons 30 = (reserved) 31 = (reserved) 32 = (reserved) 33 = (reserved) 34 = Administrative cooperation action not possible reasons 35 = Common request rejection reasons 36 = (reserved) 37 = Movement verification request reasons 38 = Movement verification actions n..2 Table 5 (as referred to in Article 5(2)) List of e-AD as result of a general query A B C D E F G 1 ATTRIBUTES R a Requesting Office R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Request Correlation Identifier R The value of <Request Correlation Identifier> is unique per Member State. an..44 2 E-AD LIST ITEM O 99x a Dispatch Date R date 2.1 EXCISE MOVEMENT R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Date and Time of Validation of e-AD R dateTime c Sequence Number R The value of the data element must be greater than zero n..2 2.2 TRADER Consignor R a Trader Excise Number R For TRADER Consignor An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION> The <Operator Type Code> of the referred <TRADER> must be:  Authorised warehouse keeper ; OR  Registered consignor  (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 b Trader Name R an..182 2.3 TRADER Place of Dispatch C IF <E-AD.Origin Type Code> is Origin - Tax warehouse  THEN <TRADER Place of Dispatch> is R <OFFICE of Dispatch - Import> does not apply ELSE <TRADER Place of Dispatch> does not apply <OFFICE of Dispatch - Import> is R a Tax Warehouse Reference R For TRADER Place of dispatch An existing identifier <Tax Warehouse Reference> (Excise Number in SEED). (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 b Trader Name O an..182 2.4 OFFICE of Dispatch - Import C IF <E-AD.Origin Type Code> is Origin - Tax warehouse  THEN <TRADER Place of Dispatch> is R <OFFICE of Dispatch - Import> does not apply ELSE <TRADER Place of Dispatch> does not apply <OFFICE of Dispatch - Import> is R a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 2.5 TRADER Consignee R a Trader Identification C IF <Destination Type Code> is in:  Destination - Tax warehouse   Destination - Registered consignee   Destination - Temporary registered consignee   Destination - Direct delivery  THEN <TRADER Consignee.Trader Identification> is R ELSE IF <Destination Type Code> is:  Destination  Export  THEN <TRADER Consignee.Trader Identification> is O ELSE <TRADER Consignee.Trader Identification> does not apply The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (21) Tax Warehouse Reference (Excise Number) (25) 2 - Destination - Registered consignee Excise number (22) Any identification (*5) 3 - Destination - Temporary registered consignee Temporary authorisation reference (24) Any identification (*5) 4 - Destination - Direct delivery Excise number (23) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (*5) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) 8  Unknown destination (Does not apply) (Does not apply) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) an..16 b EORI Number C  O if <Destination Type Code> is Destination  Export   Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC an..17 c Trader Name R an..182 2.6 TRADER Place of Delivery C The optionality of data groups <TRADER Place of Delivery> and <OFFICE Place of Delivery  Customs> are described below, according to the <Destination Type Code>:  R for Destination Type Code 1 and 4  O for Destination Type Code 2, 3 and 5  does not apply otherwise. a Trader Identification C IF <Destination Type Code> is Destination - Tax warehouse  THEN <TRADER Place of Delivery. Trader Identification> is R ELSE IF <Destination Type Code> is Destination - Direct delivery  THEN <TRADER Place of Delivery. Trader Identification> does not apply ELSE <TRADER Place of Delivery. Trader Identification> is O The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery.Trader Identification 1 - Destination - Tax warehouse Excise number (26) Tax Warehouse Reference (Excise Number) (30) 2 - Destination - Registered consignee Excise number (27) Any identification (*6) 3 - Destination - Temporary registered consignee Temporary authorisation reference (29) Any identification (*6) 4 - Destination - Direct delivery Excise number (28) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (*6) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 in Annex II to Regulation (EU) No 612/2013, if applicable) an..16 b Trader Name C IF <Destination Type Code> is Destination - Direct delivery  THEN <Trader Name> is O ELSE <Trader Name> is R an..182 2.7 OFFICE Place of Delivery - Customs C The optionality of the data groups <TRADER Place of Delivery> and <OFFICE Place of Delivery  Customs> are described in the table below, according to the <Destination Type Code>: Destination Type Code <TRADER Place of Delivery> <OFFICE Place of Delivery  Customs> 1 - Destination - Tax warehouse R Does not apply 2 - Destination - Registered consignee O Does not apply 3 - Destination - Temporary registered consignee O Does not apply 4 - Destination - Direct delivery R Does not apply 5 - Destination - Exempted consignee O Does not apply 6 - Destination  Export Does not apply R 8 - Unknown destination (consignee unknown) Does not apply Does not apply a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 2.8 EXCISE PRODUCTS CATEGORY Code R 9x a Excise Product Category Code R (see Code list 3 in Annex II to Regulation (EU) No 612/2013) a1 2.9 TRADER Transport Arranger C IF <E-AD Header.Transport Arrangement>(IE801) (or <E-AD Header.Transport Arrangement>(IE815)) is Consignor  or consignee  THEN <TRADER Transport Arranger> does not apply ELSE <TRADER Transport Arranger> is R a VAT Number O an..14 b Trader Name R an..182 2.10 TRADER First Transporter O a VAT Number O an..14 b Trader Name R an..182 Table 6 (as referred to in Article 5(3)) Refusal of Common Request A B C D E F G 1 Common Request Message R The context of the Common Request message relating to the movement, the structure of which is set out in Table 4 2 Rejection R 99x a Rejection Date and Time R dateTime b Rejection Reason Code R The possible values are: 0 = Other 2 = No e-AD(s) retrieved matching selection criteria 3 = Reference data not available 4 = Excise Office List not available 5 = SEED data not available 7 = Unknown requested data 8 = Increment number out of range 26 = Duplicate detected 112 = Incorrect (code) value 115 = Not supported in this position n..3 Table 7 (as referred to in Article 6(1)) Administrative Cooperation Common Request A B C D E F G 1 ATTRIBUTES R a Request Type R The possible values are: 1 = Administrative cooperation 2 = Request for history n1 b Deadline for Results R date 2 FOLLOW UP R a Follow-Up Correlation ID R (see Code list 1 in Annex II) an28 b Date of Issuance R date c Sender Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 d Sender Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Sender Officer O an..35 f Addressee Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 g Addressee Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 h Addressee Officer O an..35 i National Case Reference Identifier O an..99 3 ACO_REQUEST C  R if <Request Type> is 1  Does not apply otherwise (see Request Type in box 1a) a Administrative Cooperation Request Information R an..999 b Administrative Cooperation Request Information_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Flag O The possible values are: 0 = No or False 1 = Yes or True n1 3.1 REQUEST REASON Code R 99x a Administrative Cooperation Request Reason Code R (see Code list 8 in Annex II) n..2 b ACO_Complementary Information C  R if <Administrative Cooperation Request Reason Code> is Other  O otherwise an..999 c ACO_Complementary Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.1.1 RISK ASSESSMENT REFERENCE O 99x a Other Risk Profile O an..999 b Other Risk Profile_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3.2 ARC List O 99x a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number O The value of the Data Item must be greater than zero. n..2 3.3 TRADER Person O 99x a Trader Excise Number C For 3.3 a, b, and c: at least one of the following attributes must be present:  <Trader Excise Number>  <VAT Number>  <Trader Name> An existing identifier (Excise Number) <Trader Excise Number> in the set of <TRADER AUTHORISATION> or <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>. (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013) an13 b VAT Number C an..14 c Trader Name C an..182 d Member State Code C  R if <Trader Name> is given and <Trader Excise Number> is not given and <VAT Number> is not given  Does not apply otherwise (see Trader Excise Number in box 3.3a, VAT Number in box 3.3b, Trader Name in box 3.3c) A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 e Street Name O an..65 f Street Number O an..11 g Postcode O an..10 h City O an..50 i NAD_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 j Phone Number O an..35 k Fax Number O an..35 l Email Address O an..70 3.4 SUPPORTING DOCUMENTS O 9x a Short Description of Supporting Document C  R if <Supporting Document Type> is Other   Doesn't apply otherwise (see Reference of Supporting Document in box 3.4c and Image of Document in box 3.4e) an..999 b Short Description of Supporting Document_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Reference of Supporting Document C At least one, among these three fields:  <Supporting Document Type>  <Reference of Supporting Document>  <Image of Document> (see Short Description of Supporting Document in box 3.4a and Image of Document in box 3.4e) an..999 d Reference of Supporting Document_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 e Image of Document C At least one, among these three fields:  <Supporting Document Type>  <Reference of Supporting Document>  <Image of Document> (see Short Description of Supporting Document in box 3.4a and Reference of Supporting Document in box 3.4c) f Supporting Document Type C At least one, among these three fields:  <Supporting Document Type>  <Reference of Supporting Document>  <Image of Document> See Reference of Supporting Document in box 3.4c and Image of Document in box 3.4e (see code list 15 in Annex II) n..2 3.5 ACTIONS Requested O 99x a Administrative Cooperation Action Code R (see Code list 9 in Annex II) n..2 b ACO Action Complement C  R if <Administrative Cooperation Action Code> is Other  O otherwise (see Administrative Cooperation Action Code in box 3.5a) an..999 c ACO Action Complement_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 4 HISTORY REQUEST C  R if <Request Type> is 2  Does not apply otherwise (see Request Type in box 1a) a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b History Request Scope Type R The possible values are: 1 = Applicable data at a given date set by the <Scope Date> 2 = History of data since a given date set by the <Scope Date> 3 = Complete history of data (see Scope Date in box 4c) n1 c Scope Date C  Does not apply if <History Request Scope Type> is 3  R otherwise (see History Request Scope Type in box 4b) date d History Request Reason R an..999 e History Request Reason_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 5 CONTACT O a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Submitting Excise Officer O an..35 c Tel. Number O an..35 d Fax Number O an..35 e Email Address O an..70 Table 8 (as referred to in Article 7(2) and Article 8) Answer message A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are: 1 = Administrative Cooperation answer message 2 = History answer message n1 2 FOLLOW UP R a Follow Up Correlation ID R (see Code list 1 in Annex II) an28 b Date of Issuance R date c Sender Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 d Sender Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Sender Officer O an..35 f Addressee Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 g Addressee Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 h Addressee Officer O an..35 i National Case Reference Identifier C  O If <Follow Up Correlation ID> does not match with <Follow Up Correlation ID> in a request message  R  If <Follow Up Correlation ID> matches with <Follow Up Correlation ID> in a request message AND <National Case Reference Identifier> is present in the request message IF <Follow Up Correlation ID> matches with <Follow Up Correlation ID> in a request message AND <National Case Reference Identifier> is present in the request message THEN <National Case Reference Identifier> must be equal to the value of <National Case Reference Identifier> in the request message. an..99 3 ANSWER R a Deadline for Results C For 3 a and b:  R if < Refusal Reason Code> is provided  Does not apply otherwise (see Refusal Reason Code in box 3c) dateTime b Delayed Result Reason Code C (see Code list 3 in Annex II) n..2 c Refusal Reason Code O (see Code list 4 in Annex II) n..2 d Refusal Reason Complement C  R if < Refusal Reason Code> is Other  Does not apply otherwise (see Refusal Reason Code in box 3c) an..999 e Refusal Reason Complement_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 Table 9 (as referred to in Article 7(1)) Reminder Message for Administrative Cooperation A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are: 1 = Administrative cooperation results reminder message 2 = History results reminder message n1 2 FOLLOW UP R a Follow Up Correlation ID R (see Code list 1 in Annex II) an28 b Date of Issuance R date c Sender Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 d Sender Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Sender Officer O an..35 f Addressee Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 g Addressee Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 h Addressee Officer O an..35 i National Case Reference Identifier C  O If <Follow Up Correlation ID> does not match with <Follow Up Correlation ID> in a request message  R  If <Follow Up Correlation ID> matches with <Follow Up Correlation ID> in a request message AND <National Case Reference Identifier> is present in the request message  Otherwise it does not apply. IF <Follow Up Correlation ID> matches with <Follow Up Correlation ID> in a request message AND <National Case Reference Identifier> is present in the request message THEN <National Case Reference Identifier> must be equal to the value of <National Case Reference Identifier> in the request message. an..99 Table 10 (as referred to in Article 6(3), Article 9(1) and Articles 10 and 16) Administrative Cooperation Results A B C D E F G 1 FOLLOW UP R a Follow Up Correlation ID R (see Code list 1 in Annex II) an28 b Date of Issuance R date c Sender Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 d Sender Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Sender Officer O an..35 f Addressee Member State Code R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 g Addressee Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 h Addressee Officer O an..35 i National Case Reference Identifier C  O If <Follow Up Correlation ID> does not match with <Follow Up Correlation ID> in a request message  R  If <Follow Up Correlation ID> matches with <Follow Up Correlation ID> in a request message AND <National Case Reference Identifier> is present in the request message  Otherwise it does not apply. IF <Follow Up Correlation ID> matches with <Follow Up Correlation ID> in a request message AND <National Case Reference Identifier> is present in the request message THEN <National Case Reference Identifier> must be equal to the value of <National Case Reference Identifier> in the request message. an..99 2 CONTACT O a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Submitting Excise Officer O an..35 c Tel. Number O an..35 d Fax Number O an..35 e Email Address O an..70 3 ACO_ACTION RESULT O 99x a ARC O (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number C  O if <ARC> is present  Does not apply otherwise (see ARC in box 3a) The value of the Data Item must be greater than zero. n..2 c Administrative Cooperation Action Code R (see Code list 9 in Annex II) n..2 d ACO Action Complement C  R if <Administrative Cooperation Action Code> is Other  O otherwise (see Administrative Cooperation Action Code in box 3c) an..999 e ACO Action Complement_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 f ACO Action Not Possible Reason Code O (see Code list 11 in Annex II) n..2 g ACO Action Not Possible Reason Complement C  R if <ACO Action Not Possible Reason Code> is Other  O otherwise (see ACO Action Not Possible Reason Code in box 3f) an..999 h ACO Action Not Possible Reason Complement_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 i Finding at Destination O The possible values are: 0 = Other finding 1 = (reserved) 2 = Consignment in order 3 = Consignment has not reached destination 4 = Consignment arrived late 5 = Shortage detected 6 = Excise products not in order 7 = Consignment not entered in stock records 8 = Trader could not be contacted 9 = Missing trader 10 = Excess detected 11 = Wrong EPC 12 = Wrong destination type code 13 = Differences confirmed 14 = Manual closing recommended 15 = Interruption recommended 16 = Irregularities Found n..2 j Other Finding Type C  R if <Finding at Destination> is Other finding  Does not apply otherwise (see Finding at Destination in box 3i) an..999 k Other Finding Type_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 l Complementary Explanations O an..999 m Complementary Explanations_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 n Control Report Reference O (see Code list 2 in Annex II) A Control Report message exists in the system (including the case that it is encapsulated in a received Movement History/History results message) having the same <Control Report Reference> with that of the submitted message. In addition if the <ARC> is provided in the submitted message then it coincides with the <ARC> of the referenced Control Report message (see ARC in box 3a) an16 4 FEEDBACK REQUEST O a Feedback Requested or Provided R The possible values are: 0 = No feedback requested 1 = Feedback requested 2 = Feedback provided n1 b Follow Up Actions C At least one among these two fields if box 4a is given:  <Follow Up Actions>  <Relevance of Information> an..999 c Follow Up Actions_LNG C  R if the corresponding text field(s) is (are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 d Relevance of Information Provided C At least one among these two fields if box 4a is given:  < Follow Up Actions>  <Relevance of Information> an..999 e Relevance of Information_LNG C  R if the corresponding text field(s) is (are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 5 SUPPORTING DOCUMENTS O 9x a Short Description of Supporting Document C  R if <Supporting Document Type> is Other   Doesn't apply otherwise (See Supporting Document Type in box 5f) an..999 b Short Description of Supporting Document_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Reference of Supporting Document C At least one, among these three fields:  <Short Description of Supporting Document>  <Reference of Supporting Document>  <Image of Document> (see Short Description of Supporting Document in box.5a and Image of Document in box 5e) an..999 d Reference of Supporting Document_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 e Image of Document C At least one, among these three fields:  <Short Description of Supporting Document>  <Reference of Supporting Document>  <Image of Document> (see Short Description of Supporting Document in box 5a and Reference of Supporting Document in box 5c) f Supporting Document Type C At least one, among these three fields:  <Short Description of Supporting Document>  <Reference of Supporting Document>  <Image of Document> (see Short Description of Supporting Document in box 5a, Reference of Supporting Document in box 5c and Image of Document in box5e) (see code list 15 in Annex II) n..2 Table 11 (as referred to in Article 9(2) and Article 11) Control Report A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are: 1 = Validated document n1 b Date and Time of Validation of Control Report C  R after successful validation  Does not apply otherwise dateTime 2 CONTROL REPORT HEADER R a Control Report Reference R (see Code list 2 in Annex II) an16 2.1 CONTROL OFFICE R a Control Office Reference Number O (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 b Member State Code C For 2.1 b, c, d, e, f, and g:  R except for <Street Number>, which is O, if <Control Office Reference Number> is not given  Does not apply otherwise (see Control Office Reference Number in box 2.1a) A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 c Control Office Name C an..35 d Street Name C an..65 e Street Number C an..11 f Postcode C an..10 g City C an..50 h Phone Number C For 2.1 h, i and j: If <Control Office Reference Number> is not given, at least one of the following three attributes must be present:  <Phone Number>  <Fax Number>  <Email Address>  otherwise, none of the three attributes are applicable (see Control Office Reference Number in box 2.1a) an..35 i Fax Number C an..35 j Email Address C an..70 k NAD_LNG C R if the corresponding free text field(s) is (are) used Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 3 EXCISE MOVEMENT e-AD C One of the <EXCISE MOVEMENT e-AD> or <OTHER ACCOMPANYING DOCUMENT> data groups must be present a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the Data Item must be greater than zero. n..2 4 OTHER ACCOMPANYING DOCUMENT C One of the <EXCISE MOVEMENT e-AD> or <OTHER ACCOMPANYING DOCUMENT> data groups must be present a Other Accompanying Document Type R The possible values are: 0 = Other 1 = SAAD n1 b Short Description of Other Accompanying Document C R if Other Accompanying Document Type> is Other  It doesn't apply otherwise an ¦350 c Short Description of Other Accompanying Document_LNG C  R if the corresponding text field(s) is (are) used Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group n2 d Other Accompanying Document Number R an ¦350 e Other Accompanying Document Date R date f Image of Other Accompanying Document O g Member State of Dispatch R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 h Member State of Destination R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 4.1 TRADER Person Involved in Movement O 9x a Trader Excise Number C At least one of the following attributes must be present:  <Trader Excise Number>  <Trader Identification>  <Trader Name> An existing identifier (Excise Number) <Trader Excise Number> in the set of <TRADER AUTHORISATION> or <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION> (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 b Trader Identification C At least one of the following attributes must be present:  <Trader Excise Number>  <Trader Identification>  <Trader Name> A VAT number or any other National number an16 c Trader Name C At least one of the following attributes must be present:  <Trader Excise Number>  <Trader Identification>  <Trader Name> an..182 d Trader Person Type O The possible values are the following: 1 = Consignor 2 = Consignee 3 = Tax representative 4 = Vendor 5 = Liable person 6 = Customer private individual n..2 e Member State Code C R if <Trader Name> is given AND <Trader Excise Number> and <Trader Identification> is not given. It doesn't apply otherwise (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 f Street Name O an..65 g Street Number O an..11 h Postcode O an..10 i City O an..50 j NAD_LNG C  R if the corresponding text field(s) is (are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 k Phone Number O an..35 m Email Address O an..70 4.2 GOODS ITEM O 999x a Description of the Goods O an..55 b CN Code C  R if <OTHER ACCOMPANYING DOCUMENT.Image of Other Accompanying Document> is not present in at least one instance of the <OTHER ACCOMPANYING DOCUMENT> data group  Does not apply otherwise (see box4 and 4f) The value of the Data Item must be greater than zero. n8 c Commercial Description of the Goods O an..999 d Additional code O an..35 e Quantity C  R if <OTHER ACCOMPANYING DOCUMENT.Image of Other Accompanying Document> is not present in at least one instance of the <OTHER ACCOMPANYING DOCUMENT> data group  Does not apply otherwise (see box4 and 4f) The value of the Data Item must be greater than zero. n..15,3 f Unit of Measure Code C  R if <OTHER ACCOMPANYING DOCUMENT.Image of Other Accompanying Document> is not present in at least one instance of the <OTHER ACCOMPANYING DOCUMENT> data group  Does not apply otherwise (see box4 and 4f) (See Annex II to Regulation (EC) No 684/2009, Code list 12) n..2 g Gross Weight O The Gross Weight must be equal to or higher than Net Weight. The value of the Data Item must be greater than zero. n..15,2 h Net Weight O The Gross Weight must be equal to or higher than Net Weight. The value of the Data Item must be greater than zero. n..15,2 5 MEANS OF TRANSPORT C  R if <OTHER ACCOMPANYING DOCUMENT.Image of Other Accompanying Document> is not present in at least one instance of the <OTHER ACCOMPANYING DOCUMENT> data group  Does not apply otherwise (see box4 and 4f) a Trader Name R an..182 b Street Name R an..65 c Street Number O an..11 d Transporter Country R Provide a Country Code listed in Code list 4 of Annex II to Regulation (EC) No 684/2009, but not listed in Code list 3 of Annex II to Regulation (EC) No 684/2009 and except Country CodeGR. a2 e Postcode R an..10 f City R an..50 g Transport Mode Code R Provide the mode of transport using the codes in Code list 7 of Annex II to Regulation (EC) No 684/2009 n..2 h ACO_Complementary Information C  R if <MEANS OF TRANSPORT. Transport Mode Code> is Other   Does not apply otherwise (see box5g) an..999 i ACO_Complementary Information_LNG C  R if the corresponding text field(s) is (are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 j Registration R an..35 k Country of Registration R Provide a Country Code listed in Code list 4 of Annex II to Regulation (EC) No 684/2009, but not listed in Code list 3 of Annex II to Regulation (EC) No 684/2009 and except Country CodeGR. a2 6 CONTROL REPORT R a Date of Control R date b Place of Control R an..350 c Place of Control_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 d Control Type R The possible values are: 1 = Physical control 2 = Documentary control n1 e Reason for Control R The possible values are: 0 = Other reason 1 = Control started at random 2 = Event signalled 3 = Request for assistance received 4 = Request from another office 5 = Alert received n1 f Complementary Origin Reference O an..350 g Complementary Origin Reference_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h Control Officer Identity R an..350 i Control Officer Identity_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 j Global Control Conclusion R The possible values are: 1 = Satisfactory 2 = Minor discrepancies found 3 = Interruption recommended 4 = Intention to make claim under Article 10 of Council Directive 2008/118/EC 5 = Allowable loss detected, in relation to Article 7(4) of Council Directive 2008/118/EC n1 k Control at Arrival Required R The possible values are: 0 = No or False 1 = Yes or True n1 l Flag R The possible values are: 0 = No or False 1 = Yes or True n1 m Comments O an..350 n Comments_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 6.1 PERFORMED CONTROL ACTION R 99x a Performed Control Action R The possible values are: 0 = Other control action 1 = Verified counted packs 2 = Unloaded 3 = Opened packs 4 = Annotated paper copy of documents (e.g. SAAD) 5 = Counting 6 = Sampling 7 = Administrative control 8 = Goods weighted/measured 9 = Random check 10 = Control of records 11 = Compare documents presented with e-AD n..2 b Other Control Action C  R if <Performed Control Action> is 0  Does not apply otherwise (see Performed Control Action in box 6.1a) an..350 c Other Control Action_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 6.2 EVIDENCE OF EVENT C  R if <Reason for Control> is 2  Does not apply otherwise (see Reason for Control in box 6e) 9x a Issuing Authority O an..35 b Issuing Authority_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Evidence Type Code R (see Code list 6 in Annex II) n..2 d Evidence Type Complement C  R if <Evidence Type Code> is Other  Does not apply otherwise (see Evidence Type Code in box 3.2c) an..350 e Evidence Type Complement_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 f Reference of Evidence O an..350 g Reference of Evidence_LNG C  R if the corresponding text(s) field is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h Image of Evidence O 6.3 UNSATISFACTORY REASON O 9x a Unsatisfactory Reason Code R (see Code list 12 in Annex II) n..2 b Complementary Information C  R if <Unsatisfactory Reason Code> is Other  Does not apply otherwise (see Unsatisfactory Reason Code in box 6.3a) an..350 c Complementary Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 6.4 TRANSPORT DETAILS O 99x a Transport Unit Code R (see Code list 7 in Annex II to Regulation (EC) No 684/2009) n..2 b Identity of Transport Units C  R if <Transport Unit Code> is not Fixed transport installations  Does not apply otherwise (see Transport Unit Code in box 6.4a) an..35 c Identity of Commercial Seal O an..35 d Seal Information O an..350 e Seal Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 f Complementary Information O an..350 g Complementary Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 6.5 CONTROL REPORT Body O 99x a Body Record Unique Reference C  R if <EXCISE MOVEMENT e-AD> data group is present  Does not apply otherwise This value refers to the <Body Record Unique Reference> of the e-AD Body of the associated e-AD and must be unique within the message. The value of the Data Item must be greater than zero. n..3 b Description of the Goods C  O if the <OTHER ACCOMPANYING DOCUMENT> data group is present  Does not apply otherwise an..55 c CN Code C  R if the <OTHER ACCOMPANYING DOCUMENT> data group is present  Does not apply otherwise The value of the Data Item must be greater than zero. n8 d Additional code C  O if the <OTHER ACCOMPANYING DOCUMENT> data group is present  Does not apply otherwise an..35 e Indicator of Shortage or Excess O The possible values are: S = Shortage E = Excess a1 f Observed Shortage or Excess C  R if <Indicator of Shortage or Excess> is given  Does not apply otherwise (see Indicator of Shortage or Excess in box 6.5e) The value of the Data Item must be greater than zero. n..15,3 g Comments O an..350 h Comments_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 6.5.1 UNSATISFACTORY REASON O 9x a Unsatisfactory Reason Code R (see Code list 12 in Annex II) n..2 b Complementary Information C  R if <Unsatisfactory Reason Code> is Other  O otherwise (see Indicator of Unsatisfactory Reason Code in box 3.5.1a) an..350 c Complementary Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 Table 12 (as referred to in Article 14) Event Report A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are: 1 = Initial submission 3 = Validated document n1 b Date and Time of Validation of Event Report C  R after successful validation,  Does not apply otherwise dateTime 2 EVENT REPORT HEADER R a Event Report Number C  R if <Message Type> is 3  Does not apply otherwise (see Message Type in box 1a) (see Code list 2 in Annex II) an16 b MS of Submission Event Report Reference C  R if <Message Type> is 1 or 3 and the MS of submission is different from the MS of event  O if <Message Type> is 1 or 3 and the MS of submission is the MS of event  Does not apply otherwise (see Message Type in box 1a) The format of <MS of Submission Event Report Reference> is:  2 alphabetic characters: Identifier of the Member State of Submission of the event report  followed by a nationally assigned, unique code an..35 c ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 d Sequence Number R The value of the data element must be greater than zero. n..2 3 OTHER ACCOMPANYING DOCUMENT C One of the One of the <EXCISE MOVEMENT e-AD> or <OTHER ACCOMPANYING DOCUMENT> data groups must be present a Other Accompanying Document Type R The possible values are: 0 = Other 1 = SAAD n1 b Short Description of Other Accompanying Document C  R if Other Accompanying Document Type> is Other   It doesn't apply otherwise an..350 c Short Description of Other Accompanying Document_LNG C  R if the corresponding text field(s) is (are) used  Does not apply otherwise a2 d Other Accompanying Document Number R an..350 e Other Accompanying Document Date R date f Image of Other Accompanying Document O g Member State of Dispatch R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 h Member State of Destination R A Member State identified by a Member State Code in Code list 3 of Annex II to Regulation (EC) No 684/2009 a2 3.1 TRADER Person Involved in Movement O 9x a Trader Excise Number C  At least one of the following attributes must be present:  <Trader Excise Number>  <Trader Identification>  <Trader Name> An existing identifier (Excise Number) <Trader Excise Number> in the set of <TRADER AUTHORISATION> or <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION> (see Code list 1 in Annex II to Regulation (EU) No 612/2013) an13 b Trader Identification C  At least one of the following attributes must be present:  <Trader Excise Number>  <Trader Identification>  <Trader Name> A VAT number or any other National number an16 c Trader Name C  At least one of the following attributes must be present:  <Trader Excise Number>  <Trader Identification>  <Trader Name> an..182 d Trader Person Type O The possible values are the following: 1 = Consignor 2 = Consignee 3 = Tax representative 4 = Vendor 5 = Liable person 6 = Customer private individual n..2 e Member State Code C  R if <Trader Name> is given AND <Trader Excise Number> and <Trader Identification> is not given.  It doesn't apply otherwise (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 f Street Name O an..65 g Street Number O an..11 h Postcode O an..10 j NAD_LNG C  R if the corresponding text field(s) is (are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 k Phone Number O an..35 l Fax Number O an..35 m Email Address O an..70 3.2 GOODS ITEM O 999x a Description of the Goods O an..55 b CN Code C  R if <OTHER ACCOMPANYING DOCUMENT. Image of Other Accompanying Document> is not present in at least one instance of the <OTHER ACCOMPANYING DOCUMENT> data group  Does not apply otherwise (see box 4 and 4f) The value of the Data Item must be greater than zero. n8 c Commercial Description of the Goods O an..999 d Additional code O an..35 e Quantity C  R if <OTHER ACCOMPANYING DOCUMENT.Image of Other Accompanying Document> is not present in at least one instance of the <OTHER ACCOMPANYING DOCUMENT> data group  Does not apply otherwise (see box4 and 4f) The value of the Data Item must be greater than zero. n..15,3 f Unit of Measure Code C  R if <OTHER ACCOMPANYING DOCUMENT.Image of Other Accompanying Document> is not present in at least one instance of the <OTHER ACCOMPANYING DOCUMENT> data group  Does not apply otherwise (see box4 and 4f) (See Annex II to Regulation (EC) No 684/2009, Code list 12) n..2 g Gross Weight O The Gross Weight must be equal to or higher than Net Weight. The value of the Data Item must be greater than zero. n..15,2 h Net Weight O The Gross Weight must be equal to or higher than Net Weight. The value of the Data Item must be greater than zero. n..15,2 4 MEANS OF TRANSPORT C  R if <OTHER ACCOMPANYING DOCUMENT.Image of Other Accompanying Document> is not present in at least one instance of the <OTHER ACCOMPANYING DOCUMENT> data group  Does not apply otherwise (see box4 and 4f) a Trader Name R an..182 b Street Name R an..65 c Street Number O an..11 d Transporter Country R Provide a Country Code listed in Code list 4 of Annex II to Regulation (EC) No 684/2009, but not listed in Code list 3 of Annex II to Regulation (EC) No 684/2009 and except Country CodeGR. a2 e Postcode R an..10 f City R an..50 g Transport Mode Code R Provide the mode of transport using the codes in Code list 7 of Annex II to Regulation (EC) No 684/2009 n..2 h ACO_Complementary Information C  R if <MEANS OF TRANSPORT.Transport Mode Code> is Other   Does not apply otherwise (see box 4g) an..999 i ACO_Complementary Information_LNG C  R if the corresponding text field(s) is (are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 j Registration R an..35 k Country of Registration R Provide a Country Code listed in Code list 4 of Annex II to Regulation (EC) No 684/2009, but not listed in Code list 3 of Annex II to Regulation (EC) No 684/2009 and except Country CodeGR. a2 5 EVENT REPORT C  R if <Message Type> is 1 or 3  O otherwise (see Message Type in box 1a) a Date of Event R date b Place of Event R an..350 c Place of Event_LNG C  R if the corresponding text field is used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 d Excise Officer Identification O an..35 e Submitting Person R an..35 f Submitting Person Code R (see Code list 10 in Annex II) n..2 g Submitting Person Complement C  R if <Submitting Person Code> is Other  O otherwise (see Submitting Person Code in box 5f) an..350 h Submitting Person Complement_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 i Changed Transport Arrangement O The possible values are: 1 = Consignor 2 = Consignee 3 = Owner of goods 4 = Other n1 j Comments O an..350 k Comments_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 6 EVIDENCE OF EVENT O 9x a Issuing Authority O an..35 b Issuing Authority_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 c Evidence Type Code R (see Code list 6 in Annex II) n..2 d Evidence Type Complement C  R <Evidence Type Code> is Other  Does not apply otherwise (see Evidence Type Code in box 6c) an..350 e Evidence Type Complement_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group 2 f Reference of Evidence R an..350 g Reference of Evidence_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 h Image of Evidence O 7 TRADER New Transport Arranger C  Does not apply if <Changed Transport Arrangement> is 1, 2, or is not used  R otherwise (see Changed Transport Arrangement in box 5i) a VAT Number O an..14 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 8 TRADER New Transporter O a VAT Number O an..14 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 9 TRANSPORT DETAILS O 99x a Transport Unit Code R (see Code list 7 in Annex II to Regulation (EC) No 684/2009) n..2 b Identity of Transport Units C  Does not apply if <Transport Unit Code> is Fixed transport installations.  R otherwise (see Transport Unit Code in box 7a) an..35 c Identity of Commercial Seal O an..35 d Seal Information O an..350 e Seal Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 f Complementary Information O an..350 g Complementary Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 10 EVENT REPORT Body C  O if <TRADER New Transport Arranger> is used, or <TRADER New Transporter> is used, or <TRANSPORT DETAILS> is used  R otherwise (see TRADER New Transport Arranger in 7, TRADER New Transport in 8, and TRANSPORT DETAILS in 9) 99x a Event Type Code R (see Code list 14 in Annex II) n..2 b Associated Information C  R if <Event Type Code> is 0  O otherwise (see Event Type Code in box 10a) an..350 c Associated Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 d Body Record Unique Reference C  R if <EXCISE MOVEMENT e-AD> data group is present  Does not apply otherwise This value refers to the <Body Record Unique Reference> of the e-AD Body of the associated e-AD and must be unique within the message The value of the Data Item must be greater than zero. n..3 e Description of the Goods C  O if the <OTHER ACCOMPANYING DOCUMENT> data group is present  Does not apply otherwise an..55 f CN Code C  R if the <OTHER ACCOMPANYING DOCUMENT> data group is present  Does not apply otherwise The value of the Data Item must be greater than zero. n8 g Additional code C  O if the <OTHER ACCOMPANYING DOCUMENT> data group is present  Does not apply otherwise an..35 h Indicator of Shortage or Excess C For 10 e, f and g:  R if <Body Record Unique Reference> is given  Does not apply otherwise (see Body Record Unique Reference in box 8d) The possible values are: S = Shortage E = Excess a1 i Observed Shortage or Excess C The value of the Data Item must be greater than zero. n..15,3 Table 13 (as referred to in Article 12) Interruption of Movement A B C D E F G 1 ATTRIBUTES R a ARC R (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Date and Time of Issuance R dateTime c Reason for Interruption Code R (see Code list 13 in Annex II) n..2 d Excise Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 e Excise Officer Identification O an..35 f Complementary Information C  R if <Reason for Interruption Code> is Other  O otherwise (see Reason for Interruption Code in box 1c) an..350 g Complementary Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 2 CONTROL REPORT Reference O 9x a Control Report Reference R (see Code list 2 in Annex II) A Control Report message exists in the system (including the case that it is encapsulated in a received Movement History message) having the same <Control Report Reference> and <ARC> with that of the submitted message. (see ARC in box 1a) an16 3 EVENT REPORT Reference O 9x a Event Report Number R (see Code list 2 in Annex II) An Event Report message exists in the system (including the case that it is encapsulated in a received Movement History message) having the same <Event Report Number> and <ARC> with that of the submitted message (see ARC in box 1a) an16 Table 14 (as referred to in Article 13) Alert or Rejection of an e-AD A B C D E F G 1 ATTRIBUTES R a Date and Time of Validation of Alert or Rejection C  R if corresponding field is validated  Does not apply otherwise dateTime 2 EXCISE MOVEMENT e-AD R a ARC R Provide the ARC of the e-AD (see Code list 2 in Annex II to Regulation (EC) No 684/2009) an21 b Sequence Number R The value of the data element must be greater than zero n..2 3 TRADER Consignee R a Trader Identification C  R if <Destination Type Code> is in:  Destination - Tax warehouse   Destination - Registered consignee   Destination - Temporary registered consignee   Destination - Direct delivery   O if <Destination Type Code> is Destination  Export  Does not apply otherwise The possible values of <Trader Identification> are described in the following table: Destination Type Code TRADER CONSIGNEE. Trader Identification TRADER Place of Delivery. Trader Identification 1 - Destination - Tax warehouse Excise number (31) Tax Warehouse Reference (Excise Number) (35) 2 - Destination - Registered consignee Excise number (32) Any identification (*7) 3 - Destination - Temporary registered consignee Temporary authorisation reference (34) Any identification (*7) 4 - Destination - Direct delivery Excise number (33) (Does not apply) 5 - Destination - Exempted consignee (Does not apply) Any identification (*7) 6 - Destination  Export VAT number (optional) (The data group <TRADER Place of Delivery> does not exist) (see Code list 1 and Code list 2 in Annex II to Regulation (EU) No 612/2013, if applicable) an..16 b EORI Number C  O if <Destination Type Code> is Destination  Export  Does not apply otherwise Provide the EORI number of the person responsible for lodging the export declaration as set out in Article 21(5) of Directive 2008/118/EC an..17 c Trader Name R an..182 d Street Name R an..65 e Street Number O an..11 f Postcode R an..10 g City R an..50 h NAD_LNG R Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 4 OFFICE OF DESTINATION R a Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 5 ALERT R a Date of Alert R date b e-AD Rejected flag R The format of Boolean is digital: 0 or 1 (0 = No or False; 1 = Yes or True) n1 6 ALERT OR REJECTION OF E-AD REASON Code C  R if <e-AD Rejected flag> is True  O if otherwise 9x a Alert or Rejection of E-AD Reason Code R (see Code list 5 in Annex II) n..2 b Complementary Information C  R if <Alert or Rejection of E-AD Reason Code> is Other  O otherwise (see Alert or Rejection of E-AD Reason Code in box 6a) an..350 c Complementary Information_LNG C  R if the corresponding text field(s) is(are) used  Does not apply otherwise Provide the language code presented in Annex II to Regulation (EC) No 684/2009, Code list 1 to define the language used in this data group a2 (1) The operator type of the consignee is Authorised warehouse keeper . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (2) The operator type of the consignee is Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (3) The operator type of the consignee is either Authorised warehouse keeper  or Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (4) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>; (5) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>; (*1) For the place of delivery, Any identification  means: a VAT number or any other identifier; it is optional. (6) The operator type of the consignee is Authorised warehouse keeper . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (7) The operator type of the consignee is Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (8) The operator type of the consignee is either Authorised warehouse keeper  or Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (9) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>; (10) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>; (*2) For the place of delivery, Any identification  means: a VAT number or any other identifier; it is optional. (11) The operator type of the consignee is Authorised warehouse keeper . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (12) The operator type of the consignee is Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (13) The operator type of the consignee is either Authorised warehouse keeper  or Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (14) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>; (15) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>; (*3) For the place of delivery, Any identification  means: a VAT number or any other identifier; it is optional. (16) The operator type of the consignee is Authorised warehouse keeper . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (17) The operator type of the consignee is Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (18) The operator type of the consignee is either Authorised warehouse keeper  or Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (19) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>; (20) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>; (*4) For the place of delivery, Any identification  means: a VAT number or any other identifier; it is optional. (21) The operator type of the consignee is Authorised warehouse keeper . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (22) The operator type of the consignee is Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (23) The operator type of the consignee is either Authorised warehouse keeper  or Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (24) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>; (25) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>; (*5) For the place of delivery, Any identification  means: a VAT number or any other identifier; it is optional. (26) The operator type of the consignee is Authorised warehouse keeper . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (27) The operator type of the consignee is Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (28) The operator type of the consignee is either Authorised warehouse keeper  or Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (29) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>; (30) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>; (*6) For the place of delivery, Any identification  means: a VAT number or any other identifier; it is optional. (31) The operator type of the consignee is Authorised warehouse keeper . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (32) The operator type of the consignee is Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (33) The operator type of the consignee is either Authorised warehouse keeper  or Registered consignee . An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION>; (34) An existing <Temporary Authorisation Reference> in the set of <TEMPORARY AUTHORISATION>; (35) An existing identifier <Tax Warehouse Reference> in the set of <TAX WAREHOUSE>; (*7) For the place of delivery, Any identification  means: a VAT number or any other identifier; it is optional. ANNEX II Annex II to Regulation (EU) 2016/323 is amended as follows: (1) code list 2 is replaced by the following: Code list 2: Event Report Number/Control Report Reference Field Content Field type Examples 1 Identifier of the MS where the report is validated Alphabetic 2 ES 2 Nationally assigned, unique code Alphanumeric 13 2005YTE17UIC2 3 Check Digit Numeric 1 9 Field 1 is taken from the list of <MEMBER STATES> (see Code list 3 in Annex II to Regulation (EC) No 684/2009) Field 2 must be filled with a unique identifier per report. The way this field is used is under MSAs' responsibility, but each report must have a unique number. It is possible, but not mandatory, that it contains the year when the report was initially submitted (as suggested in the example). Field 3 gives the Check Digit for the whole identifier, which will help detect an error when keying this identifier.; (2) code list 4 is replaced by the following: Code list 4: Refusal Reasons Code Description 0 Other 1 The enquiry or information requested could not be authorised under the laws or administrative practices of the requested Member State for its own use (e.g. Confidential information) 2 (reserved) 3 Disclosure contrary to the public policy of the state  The provision of information would lead to the disclosure of a commercial, industrial or professional secret or of a commercial process, or where its disclosure would be contrary to public policy 4 A judicial authority of the requested Member State has refused to allow the transfer of information under its control 5 The request concerns information that is no longer available due to national rules of data retention (5 years or more minimum) 6 The requesting authority has not exhausted the usual sources of information which it could have used in the circumstances 7 The number and the nature of the requests for information made by the requesting authority within a specific period impose a disproportionate administrative burden on that requested authority 8 The requesting Member State is unable, for legal reasons, to provide similar information 9 The consignor has not exhausted all the means available to him to obtain proof that the movement of excise goods between Member States has ended 10 No check performed 11 Out of scope of 389/2012 (e.g. Naples II) (3) code list 6 is replaced by the following: Code list 6: Evidence Types Code Description 0 Other 1 Accident 2 Goods destroyed 3 Goods stolen 6 Vehicle and goods stolen 7 Transhipment of goods (4) code list 8 is replaced by the following: Code list 8: Request Reasons Code Description 0 Other 1 Report of Receipt/Export not returned to consignor 2 Excesses or shortages stated at arrival of good 4 Submission of an e-AD was rejected because the consignee record of SEED did not match  the request is to ask for more information 6 Have goods/quantities specified on e-AD been entered in consignee's stock records? 7 Check that goods have actually left EU (date on which export certified by customs) 8 Placing of goods under a suspensive customs procedure (export warehouse, victualling warehouse, outward processing, etc.) 9 Reimbursement of excise duty requested 10 Spot checks 11 Copy 3 not returned to Consignor 12 Reverse of Copy 3 endorsed to show excesses or losses 13 Certification of Receipt Incomplete 14 Consignee's Excise Number not in SEED 15 Particular Deleted/Overwritten without official Endorsement 16 Request for Manual closure 17 Export Status Unknown 18 Request for Interruption of a movement 19 Perform interview of authorised representative 20 Fallback document 21 Two e-ADs were created for the same consignment 22 Clarification regarding type or quantity of goods 23 Receipt of goods were rejected/refused 24 Ongoing excise investigation 25 Suspicions of irregularity (5) code list 9 is replaced by the following: Code list 9: Request Actions Code Description 0 Other 2 Administrative control 3 Physical control 4 Confirm entry in trader's records 5 Confirm quantity received 6 Confirm authorisation of trader 7 Confirm the particulars in Box No(s) 11 Confirm identity of the carrier and the number of the vehicle 12 Confirm payment of duty 14 Confirm quantity dispatched 15 Confirm type of goods dispatched 16 Confirm Authenticity of Excise official stamp 17 Confirm Authenticity of Company's Stamp and Trader's signature 18 Confirm Trader's Authorisation and SEED Data 19 Manual closure 20 Hearing of authorised representative (e.g. interview of company manager) 21 Provide reason for shortage 22 Confirm shortage/excess/differences 23 Provide proof that the movement of excise goods has ended 24 Confirm purpose of goods or next purchaser of goods 25 Please see attached request 26 Follow-up measure needs to be taken from the Consignor 27 Correction required in Export declaration 28 Confirm the content of the Export Declaration 29 Inform if the movement has already been released by Customs 30 Provide Export MRN (6) code list 11 is replaced by the following: Code list 11: Administrative Cooperation Action Not Possible Reasons Code Description 0 Other 1 Missing information 2 Confidential information 3 Missing time 4 Deep investigation on economic operator ongoing, short-term answer not possible 5 Trader could not be contacted 6 Missing trader (7) a new code list 15 is added: Code list 15: Type of Document Code Description 0 Other 1 e-AD 2 SAAD 3 Invoice 4 Delivery note 5 CMR 6 Bill of lading 7 Way Bill 8 Contract 9 Trader's Application 10 Official record 11 Request 12 Answer 13 Fallback documents, Fallback Printout 14 Photo 15 Export Declaration 16 Anticipated Export Record 17 Exit Results 18 SAD (Single Administrative Document)